PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/423,533
Filing Date: 2 Feb 2017
Appellant(s): Walmart Apollo, LLC



__________________
Jennifer R. Andrew
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 3, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 16, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US PG Pub. 2015/0294084) in view of Green (US PG Pub. 2016/0217271), in further view of Marisco (US PG Pub. 2016/0203352).
Claims 5-6, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCauley, Green, and Marisco, in further view of Tilzer (US PG Pub. 2015/0347715).
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McCauley, Green, and Marisco, in further view of Perretta (US PG Pub. 2017/0161433).

(2) Response to Argument

The QR Codes in Marisco are Interchangeable with the Electronic Communication Devices in McCauley

The Appellant asserts that the rejections of the claims under 103 are not proper because the QR codes in Marisco are not interchangeable with the electronic communication devices in McCauley. The arguments in support of this assertion are not correct.

In the McCauley reference, McCauley teaches a system that allows a user to check-in to a pharmacy that identifies a user arriving at a location using electronic communication protocols, wherein the electronic communication protocols can be one of multiple protocols, including both radio frequency identification (RFID) and near field communication (NFC) protocols (McCauley, par. [0031]). Additionally, the user equipment that is used in McCauley to receive the communication is a generically recited smartphone belonging to the user (McCauley, par. [0039]).
Marisco teaches a system for logging in and determining the location of a user by “the scanning of an associated service scannable code (e.g., QR code, NFC code, RFID code, etc.)”. (Marisco, par. [0029]-[0030]). Marisco clearly shows that the use of QR codes, NFC codes, and RFID codes can be used for the same purpose. Marisco also teaches that the user equipment used to scan the different scannable codes is a generically recited smartphone (Marisco, Abstract)
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the use of a system that identifies a user through RFID codes or NFC codes, as taught by McCauley, with one that uses optically scannable QR codes, as taught by Marisco, because it is a simple substitution of one known prior art element (the RFID codes or NFC codes in McCauley) with another known prior art element (the QR codes in Marisco), performed according to known methods (replace the RFID or NFC beacons at the pharmacy location with a QR code at the pharmacy location) to achieve predictable results (a system that allows a user to check-in to the pharmacy by scanning an optically scannable QR code), with no additional Graham v. Deere considerations (MPEP 2143.I.B).
Because the Marisco reference teaches that the communication protocols taught in McCauley are interchangeable with QR codes (Marisco, Abstract and par. [0029]), the argument that the electronic communication protocols of McCauley are not interchangeable with the use of optically scannable QR codes taught by Marisco is incorrect, and the 103 rejections should be sustained.

McCauley Does Not Teach Away from the Applied Combination

The Appellant asserts that the rejections of the claims under 103 are not proper because McCauley teaches away from the applied combination. The arguments in support of this assertion are not correct.

With respect to whether McCauley teaches away from the applied combination, the Appellant argues that “McCauley’s comparatively passive and automatic proximity-based system… is a central feature of McCauley.” (Appellant’s Appeal Brief dated May 3, 2022 (hereafter “App. Br.”), pg. 19). This argument is not correct.
In determining whether the combination of references would not have been obvious, one of the cases relied upon in this area is In re Ratti, 270 F.2d 810,813, 123 USPQ 349, 352 (CCPA 1959). The decision in Ratti sets forth a two prong test. Ratti states that  Suggested combination of references would require: 1) a substantial reconstruction and redesign of the prior art as well as, 2) a change in the basic principle under which the prior art was designed to operative. (MPEP 2143.01.VI).
First, the principle of operation of the McCauley reference is to streamline the process of checking in to a pharmacy and solve issues including: a) informing a customer whether or not their prescription is ready and avoiding time standing in a line in cases where the prescription is not ready; b) ensuring the customer is aware of the location in the store that they may pick up their prescription; and c) informing the customer of situations where the type of prescription may prevent them from using an express counter and/or where the customer might have questions that are not able to be addressed at an express counter (McCauley, par. [0005]). This shows that the principle of operation is based on allowing a user to check-in to a pharmacy counter or receive information about their prescription without requiring the user to stand in line first.
The argument that the “comparatively passive and automatic proximity-based system” being “a central feature of McCauley” (App. Br., pg. 19) is undercut by the disclosure of McCauley, which describes the features cited by the Appellant relating to the passive and automatic proximity-based systems (see App. Br., pg. 19) are recited in paragraphs that recite “additional embodiments” (McCauley, par. [0007]) or “various embodiments” (McCauley, par. [0047]). 
Further, the McCauley disclosure teaches that there are a plurality of electronic communication protocols that can be used to implement the invention, including near field communication (NFC) (McCauley, par. [0031]). NFC protocols require the device reading the tag to be within close proximity with the transmitting tag, roughly less than one foot in distance. The use of NFC protocols to implement the invention of McCauley would similarly “effectively destroy” the “comparatively passive and automatic proximity-based system” of McCauley (see Appellant’s App. Br., pg. 19).
Because the principle of operation explicitly stated in McCauley is not the establishment of a passive and automatic proximity-based system (McCauley, par. [0005]-[0006]), components describing a passive and automatic proximity-based system are recited in paragraphs related to additional or alternative embodiments (McCauley, par. [0007], [0047]), and McCauley teaches an embodiment that would not utilize a passive and automatic proximity-based system (McCauley, par. [0031]), the argument that such a passive and automatic proximity-based system is “a central feature of McCauley” and removing this feature would change the principle of operation (App. Br., pg. 19) are incorrect.
For at least the above reasons, the arguments that McCauley teaches away from the applied combination are incorrect, and the 103 rejection should be sustained.

The Rationale for Combining and Modifying McCauley is Not Based on Hindsight

The Appellant asserts that the rationale for combining the references is based on hindsight reasoning and that there is no evidence in the references themselves that suggest the desirability of the Office Action’s proposed combination and modification (App. Br., pg. 20-22). The arguments in support of this assertion are not correct.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the Examiner’s rejection, the motivation and rationale to combine statement included a citation to Marisco teaching that RFID codes and NFC codes can be used for the same purposes as the QR codes described in Marisco (Final Rejection dated Sep. 16, 2021 (hereafter, “Final Rejection”), pg. 14 citing Marisco, par. [0029]) and a citation to McCauley, which states that the system can be implemented using RFID or NFC protocols (Final Rejection, pg. 14 citing McCauley, par. [0031]). These citations show the knowledge that a substitution of RFID and NFC protocols for QR codes was within the level of ordinary skill at the time the claimed invention was made, and the rejection “does not include knowledge gleaned only from the [appellant’s] disclosure” (MPEP 2145.X.A citing In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).).
For at least the foregoing reasons, the knowledge used in the rejection is not based on impermissible hindsight reasoning.

“The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit.” (MPEP 2143).
The exemplary rationales provided by the court that may support a conclusion of obviousness include: “B) Simple substitution of one known element for another to obtain predictable results.” (MPEP 2143.I).
The analysis for the simple substitution rationale under KSR requires: “(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.”
In the rejection, the motivation and rationale to combine statement included a citation to Marisco teaching that RFID codes and NFC codes can be used for the same purposes as the QR codes described in Marisco (Final Rejection, pg. 14 citing Marisco, par. [0029]). The motivation and rationale to combine statement also included a citation to McCauley, which states that the system can be implemented using RFID or NFC protocols (Final Rejection, pg. 14 citing McCauley, par. [0031]). Following these citations to the prior art references, the Final Rejection outlines all of the showings required by the KSR simple substitution rationale (Final Rejection, pg. 14).
Further, the Appellant’s arguments themselves state that Marisco teaches the use of protocols “which would be much better suited for use in McCauley” (App. Br., pg. 21). This supports the rationale that replacing the protocols used in McCauley with a QR code would only require a simple substitution of one known prior art element for another to yield predictable results because they are interchangeable for use in the invention disclosed in Marisco (Marisco, par. [0029]).
Even if the Appellant is correct in asserting that the advantage cited as a teaching, suggestion, or motivation included in the prior art reference (KSR rationale G, MPEP 2143.I.G) is already taught by the McCauley reference (App. Br., pg. 21-22), the additional motivation and rationale provided by the KSR simple substitution rationale (MPEP 2143.I.B) sufficiently supports the obviousness of the combination of the references (MPEP 2143).
For at least the foregoing reasons, the arguments that “the rationale for combining the references is based on hindsight reasoning and that there is no evidence in the references themselves that suggest the desirability of the Office Action’s proposed combination and modification” (App. Br., pg. 20) are incorrect, and the 103 rejections should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.